 

SOUTHERN DISTRICT OF MISSISSIPPI

Case 3:19-cr-00138-CWR Document 3-1 Filed 08/19/19

  

CRIMINAL CASE COVER SHEET
U.S. DISTRICT COURT
PLACE OF OFFENSE: ay

AUG 19 2019

ARTHUR JOHNSTON
DEPUTY

 

 

 

 

 

RELATED CASE INFORMATION:

CITY: SUPERSEDING INDICTMENT DOCKET # 3 LGU 138 LWK

 

 

 

 

 

 

 

 

SAME DEFENDANT NEw D DANT
COUNTY: _MADISON MAGISTRATE JUDGE CASE NUMBER “14 im\ 220 -LPA
R 20/ R 40 FROM DISTRICT OF
DEFENDANT INFORMATION:
JUVENILE: YES _X NO
MATTER TOBESEALED: ___ YES _X NO
NAME/ALIAS: _NELSON EVARISTO LOPEZ-OROZCO
U.S. ATTORNEY INFORMATION:
AUSA _MaAry HELEN WALL BAR# _ 100857
INTERPRETER: No _xX Yes LISTLANGUAGE AND/OR DIALECT: _SPANISH
LOCATION STATUS: ARREST DATE
ALREADY IN FEDERAL CUSTODY AS OF
ALREADY IN STATE CUSTODY
ON PRETRIAL RELEASE
U.S.C. CITATIONS
TOTAL#OF COUNTS: _1_ ______ Petty ______ MISDEMEANOR _ | __FELONY
(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE DESCRIPTION OF OFFENSE CHARGED COUNT(S)

 

 

Set 1 _8:1326A.F 8 USC § 1326(a)(1) & (2). Reentry_of deported Alien
Date: 9) 1/4 SIGNATURE OF AUSA: K (nce i indiny

|,
Revised 2/26/2010 fou 4 ae Heb LWth)
